Citation Nr: 0604673	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant had a period of active duty for training in the 
Army National Guard in 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the RO.

The RO has heretofore characterized the issue on appeal as 
entitlement to service connection for a depressive disorder 
with anxiety, claimed as a "mental condition."  However, it 
appears from the appellant's submissions that he is seeking 
service connection for any current psychiatric disorder, 
however diagnosed, to include PTSD.  Accordingly, and for 
purposes of clarity, the Board has re-characterized the issue 
on appeal as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2005).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

If an appellant files a claim for service connection for PTSD 
based on in-service personal assault, VA is required to 
advise the claimant that evidence from sources other than his 
service records, or evidence of behavior changes, may 
constitute "credible supporting evidence" of the claimed 
stressor.  38 C.F.R. §  3.304(f)(3).  Here, that has not been 
done.  This needs to be corrected.

The record shows that the Social Security Administration 
(SSA) has awarded the appellant disability benefits due, in 
part, to psychiatric or mental disability.  To date, it does 
not appear that any attempt has been made to obtain a 
complete copy of the medical records underlying the SSA 
award.  This needs to be accomplished as well.

The RO has been unsuccessful in obtaining the appellant's 
service medical and personnel records from the service 
department.  However, the responses thus far received from 
the service department appear to suggest that the records 
might be located if additional information is provided under 
"PIES Request Code S02."  This should be investigated 
further.

A report from the appellant's private psychiatrist, Dr. 
Steven Goad, suggests that the appellant was treated for 
depressive symptoms by his primary care provider, Dr. Ages, 
between 1990 and 1997.  The report also suggests that the 
appellant enrolled in a 28-day rehabilitation program in 
1996.  Presently, there are no reports from Dr. Ages in the 
claims file.  Nor are there any reports from the appellant's 
28-day program in 1996.  On remand, efforts should be made to 
assist the appellant in obtaining these reports so that his 
claim can be adjudicated on the basis of a record that is as 
complete as possible.

The Board also finds that the appellant should be examined 
for purposes of obtaining an opinion as to the probability 
that the claimed disabilities can be attributed to service.  
See, e.g., Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(indicating that VA has a heightened duty to assist a 
claimant under circumstances where his service records cannot 
be located).
 
For the reasons stated, this case is REMANDED for the 
following actions:

1.  Advise the appellant that evidence from 
sources other than his service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of his 
claimed PTSD stressor, as required by 
38 C.F.R. § 3.304(f)(3).  Afford him a 
reasonable opportunity to submit that type of 
evidence and/or to advise VA of potential 
sources of such evidence.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

2.  Ask the appellant to provide an 
appropriate release for the records from Dr. 
Ages, for the 28-day treatment program he 
underwent in 1996, and for any other records 
of additional treatment that may be relevant 
to his claim.  If he provides such 
release(s), assist him in obtaining evidence 
from the identified sources, following the 
procedures set forth in 38 C.F.R. § 3.159.

3.  Make another attempt to obtain the 
appellant's service medical and personnel 
records from the service department under 
"PIES Request Code S02."  If the service 
department indicates that additional 
information is required in order to conduct a 
thorough search for the records, ask the 
service department to indicate what specific, 
additional information is required for the 
search.  If the necessary information is not 
contained in the appellant's claim file, 
notify the appellant and his representative 
of that fact and afford them an opportunity 
to provide the information.  Efforts to 
obtain the appellant's service medical and 
personnel records should be fully documented 
in the claims file; should include efforts to 
obtain records directly from Fort Gordon, 
Georgia (where the appellant underwent 
training); and should continue until it can 
be reasonably concluded either that the 
records do not exist or that further efforts 
to obtain them would be futile.

4.  Ask the SSA to provide copies of any 
records pertaining to the appellant's award 
of SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the appellant 
examined by a psychologist.  The psychologist 
should examine the appellant and conduct 
psychological testing, with appropriate 
subscales, to determine whether the appellant 
has PTSD.

6.  After psychological testing has been 
completed, arrange to have the appellant 
scheduled for a psychiatric examination.  
After examining the appellant, reviewing the 
claims file, and conducting any necessary 
testing, the examiner should provide a 
diagnosis for each psychiatric and/or mental 
disorder identified.  If PTSD is not 
diagnosed, the examiner should explain why he 
or she finds that the criteria for the 
diagnosis have not been met, and should 
comment on the propriety of the diagnoses of 
PTSD currently in the claims file.  If PTSD 
is diagnosed, the examiner should be asked to 
provide an opinion as to whether evidence in 
the claims file, including any evidence of 
changes in the appellant's behavior, is 
indicative-in a clinical sense-of an in-
service personal assault, and whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that PTSD is 
attributable to such assault.  As for 
diagnosed psychiatric disorders other than 
PTSD, the examiner should offer an opinion, 
with respect to each such disorder, as to 
whether it is at least as likely as not that 
the disorder had its onset during the 
appellant's period of military service in 
1980, or can otherwise be attributed to that 
period of service.  If it is the opinion of 
the examiner that one or more of the 
appellant's disorders pre-existed service, 
the examiner should offer an opinion as to 
the likelihood that the disorder(s) underwent 
a permanent or chronic worsening during 
service.  A complete rationale should be 
provided for all opinions expressed.  If the 
examiner cannot provide an opinion on a 
particular question without resort to 
speculation, that fact should be noted in the 
report of the examination.

7.  Thereafter, take adjudicatory action on 
the appellant's claim.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


